     Case 19-91116          Doc 27      Filed 01/31/20 Entered 01/31/20 14:33:17               Desc Notice of
                                            Hearing-BK Page 1 of 1
Form ntchrgBK

                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                             203 U.S. Courthouse
                                              201 S. Vine Street
                                              Urbana, IL 61802


In Re:    Maria S. Molina                                   Case No.: 19−91116
          Debtor
                                                            Chapter: 7

PLEASE TAKE NOTICE that a Hearing will be held at

      U.S. Courthouse, Courtroom C, 1st Floor, 201 S. Vine Street, Urbana, IL 61802

      on 2/12/20 at 10:00 AM

to consider and act upon the following:

Trustee's Amended Motion for Debtor to Turnover 2019 tax returns and non−exempt tax refunds and any objections
thereto.


Dated: 1/31/20


                                                     /S/ Adrienne D. Atkins
                                                    Clerk, U.S. Bankruptcy Court



         Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
